Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of January 10, 2008 (this
“Amendment”), relating to the Credit Agreement referenced below, is by and among
Speedway Motorsports, Inc., a Delaware corporation (“SMI”), and Speedway
Funding, LLC, a Delaware limited liability company) (“Speedway Funding” and
together with SMI, the “Borrowers”), the subsidiaries and related parties
identified as Guarantors on the signature pages hereto, the Lenders identified
on the signature pages hereto, Bank of America, N.A., a national banking
association, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), Wachovia Bank, National Association, as Syndication
Agent (in such capacity, the “Syndication Agent”), Calyon New York Branch
(successor in interest to Credit Lyonnais New York Branch) and SunTrust Bank, as
the Documentation Agents (in such capacity, the “Documentation Agents”), and
Banc of America Securities LLC, as Lead Arranger and Book Manager for the
Lenders. Terms used herein but not otherwise defined herein shall have the
meanings provided to such terms in the Credit Agreement.

W I T N E S S E T H

WHEREAS, a $400 million credit facility has been extended to the Borrowers
pursuant to the terms of that Credit Agreement dated as of May 16, 2003, as
amended as of November 7, 2003, March 15, 2005, December 2, 2005, May 15, 2006
and as of August 30, 2006 (as amended and modified from time to time, the
“Credit Agreement”) among the Borrowers, the subsidiaries and related parties
identified as guarantors therein, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Wachovia Bank, National
Association, as Syndication Agent, Credit Lyonnais, New York Branch, Fleet
National Bank, and SunTrust Bank, as the Documentation Agents, and Banc of
America Securities LLC, as Lead Arranger and Book Manager for the Lenders;

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement;

WHEREAS, the requested modifications require the approval of the Lenders;

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

1. Amendments. The Credit Agreement is amended in the following respects:

(a) Additional Definition. A new definition for “New Hampshire International
Speedway” is added to Section 1.1 in correct alphabetical order to read as
follows:

“ “New Hampshire International Speedway” means New Hampshire Speedway, Inc., a
New Hampshire corporation.”

(b) Increase in Revolving Committed Amount. In Section 2.1 (Revolving Loans),
the text “FOUR HUNDRED MILLION DOLLARS ($400,000,000)” is replaced with the text
“FIVE HUNDRED MILLION DOLLARS ($500,000,000)”.

(c) Consolidation, Merger, Sale or Purchase of Assets, etc. In Section 8.4(c)
the text is deleted in its entirety and replaced with the following:

“(c) except as otherwise permitted by Section 8.4(a) or 8.5, acquire all or any
portion of the Capital Stock or securities of any other Person or purchase,
lease or otherwise acquire (in a single transaction or a series of related
transactions) all or any substantial part of the Property of any other Person
provided, however, that, so long as no Default or Event of Default would be
caused as a result thereof on an actual or Pro Forma Basis, then any Credit
Party or any Subsidiary may (i) enter into Permitted Motorsports Transactions;
provided, however, the aggregate Cash Consideration paid for such transactions
in any fiscal year (specifically excluding the acquisition of New Hampshire
International Speedway) shall not exceed 35% of the Consolidated Net Worth of
Speedway Motorsports at the immediately preceding fiscal year end, and
(ii) consummate other acquisitions consistent with the nature of the Borrowers’
business, whether by merger, stock purchase or asset purchase; provided,
however, that the Cash Consideration paid for such other acquisitions shall not
exceed $100,000,000 in the aggregate during the term of this Credit Agreement.”

(d) New Revolving Commitments; Schedule of Lenders and Commitments. After giving
effect to the increase in the Revolving Committed Amount as provided in
Section 1(b) hereof, the Revolving Commitment and the Revolving Commitment
Percentage of each Lender shall be as set forth on Schedule 2.1(a) attached
hereto. Schedule 2.1(a) to the Credit Agreement is amended and restated in its
entirety to read as Schedule 2.1(a) attached hereto.

2. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) Executed Amendment. the Administrative Agent’s receipt of counterparts of
this Amendment duly executed by the Borrowers, all the Lenders and the
Administrative Agent.

(b) Secretary’s Certificate. the Administrative Agent’s receipt of a duly
executed certificate of an executive officer of each Credit Party, in form and
substance satisfactory to

 

2



--------------------------------------------------------------------------------

the Administrative Agent and the Lenders, attaching each of the following
documents and certifying that each is true, correct and complete and in full
force and effect as of the date hereof:

(i) Articles of Incorporation. Copies of its articles of incorporation or
certificate of formation, certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state of its organization,
unless an executive officer certifies in the secretary’s certificate that the
copies of its articles of incorporation or certificate of formation previously
delivered to the Administrative Agent at the closing of the Credit Agreement or
in connection with a prior amendment or joinder agreement have not been amended,
supplemented or otherwise modified and remain in full force and effect as of the
date hereof;

(ii) Bylaws. Copies of its bylaws or operating agreement, unless an executive
certifies in the secretary’s certificate that the copies of its bylaws or
operating agreement previously delivered to the Administrative Agent at the
closing of the Credit Agreement or in connection with a prior amendment or
joinder agreement have not been amended, supplemented or otherwise modified and
remain in full force and effect as of the date hereof;

(iii) Resolutions. Copies of its resolutions approving and adopting this
Amendment, the transactions contemplated herein, and authorizing the execution
and delivery hereof; and

(iv) Incumbency. Incumbency certificates identifying the executive officers of
each Credit Party who are authorized to execute this Amendment and related
documents and to act on such Credit Party’s behalf in connection with this
Amendment and the Credit Documents.

(c) Fees. All fees (including all reasonable fees, expenses and disbursements of
Moore & Van Allen PLLC) due in connection herewith, which fees shall be deemed
fully earned and due and payable on the effective date of this Amendment.

3. Representations and Warranties. Each of the Credit Parties hereby represents
and warrants in connection herewith that as of the date hereof (after giving
effect hereto) (a) the representations and warranties set forth in Section 6 of
the Credit Agreement are true and correct in all material respects (except those
which expressly relate to an earlier date), and (b) no Default or Event of
Default has occurred and is continuing under the Credit Agreement.

4. Acknowledgments, Affirmations and Agreements. Each of the Credit Parties
(i) acknowledges and consents to all of the terms and conditions of this
Amendment, (ii) affirms all of its obligations under the Credit Documents and
(iii) agrees that this Amendment does not operate to reduce or discharge the
Guarantors’ obligations under the Credit Agreement or the other Credit
Documents.

 

3



--------------------------------------------------------------------------------

5. Credit Agreement. Except as expressly modified hereby, all of the terms and
provisions of the Credit Agreement remain in full force and effect.

6. Expenses. The Borrowers jointly and severally agree to pay all reasonable
costs and expenses in connection with the preparation, execution and delivery of
this Amendment, including the reasonable fees and expenses of the Administrative
Agent’s legal counsel.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original. It
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

8. Governing Law. This Amendment shall be deemed to be a contract under, and
shall for all purposes be construed in accordance with, the laws of the State of
North Carolina.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

THE BORROWERS:   SPEEDWAY MOTORSPORTS, INC.,   a Delaware corporation   By:  

/s/ William R. Brooks

  Name:   William R. Brooks   Title:   Vice President   SPEEDWAY FUNDING, LLC,  
a Delaware limited liability company   By:  

/s/ William R. Brooks

  Name:   William R. Brooks   Title:   President   [Signatures Continue]



--------------------------------------------------------------------------------

GUARANTORS:   600 RACING, INC.,   a North Carolina corporation   ATLANTA MOTOR
SPEEDWAY, LLC,   a Georgia limited liability company   BRISTOL MOTOR SPEEDWAY,
LLC,   a Tennessee limited liability company   CHARLOTTE MOTOR SPEEDWAY, LLC,  
a North Carolina limited liability company   INEX CORP.,   a North Carolina
corporation   LAS VEGAS MOTOR SPEEDWAY, LLC,   a Delaware limited liability
company   MOTORSPORTS BY MAIL, LLC   a North Carolina limited liability company
  NEVADA SPEEDWAY, LLC,   a Delaware limited liability company   SMI TRACKSIDE,
LLC,   a North Carolina limited liability company   SMISC HOLDINGS, INC.,   a
North Carolina corporation   SPEEDWAY MEDIA, LLC,   a North Carolina limited
liability company   SPEEDWAY PROPERTIES COMPANY, LLC,   a Delaware limited
liability company   SPEEDWAY SONOMA, LLC,   a Delaware limited liability company
  SPR, LLC, a Delaware limited liability company   TEXAS MOTOR SPEEDWAY, INC.,  
a Texas corporation   TRACKSIDE HOLDING CORPORATION,   a North Carolina
corporation   By:  

/s/ William R. Brooks

  Name:   William R. Brooks   Title:   Vice President   SPEEDWAY SYSTEMS LLC,  
a North Carolina limited liability company   By:   SPR, LLC,     its manager    
By:  

/s/ William R. Brooks

    Name:   William R. Brooks     Title:   Vice President

[Signatures Continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:   BANK OF AMERICA, N.A.,   in its capacity as the
Administrative Agent   By:  

/s/ Anne M. Zeschke

  Name:   Anne M. Zeschke   Title:   Asst. Vice President LENDERS:   BANK OF
AMERICA, N.A.,   in its capacity as a Lender, Swingline Lender and Issuing
Lender   By:  

/s/ Madison B. Wyche, IV

  Name:   Madison B. Wyche, IV   Title:   Vice President   BANK OF THE WEST  
By:  

/s/ Sidney Jordan

  Name:   Sidney Jordan   Title:   Vice President   CALYON NEW YORK BRANCH
(successor in interest to Credit Lyonnais New York Branch), in its capacity   as
Documentation Agent and as a Lender   By:  

/s/ Samuel Hill

  Name:   Samuel Hill   Title:   Managing Director/Regional Head   By:  

/s/ Brian Myers

  Name:   Brian Myers   Title:   Managing Director



--------------------------------------------------------------------------------

  CAROLINA FIRST   By:  

/s/ Charles D. Chamberlain

  Name:   Charles D. Chamberlain   Title:   Executive Vice President   COMERICA
BANK   By:  

/s/ Richard C. Hampson

  Name:   Richard C. Hampson   Title:   Vice President   FIRST TENNESSEE BANK
NATIONAL ASSOCIATION   By:  

/s/ Miles R. Snider

  Name:   Miles R. Snider   Title:   Vice President   FIRSTRUST BANK   By:  

/s/ Ellen Frank

  Name:   Ellen Frank   Title:   Vice President   JPMORGAN CHASE BANK, N.A.  
By:  

/s/ Sean P. Golden

  Name:   Sean P. Golden   Title:   Assistant Vice President



--------------------------------------------------------------------------------

  RBC CENTURA BANK   By:  

/s/ Richard E. Anglin III

  Name:   Richard E. Anglin III   Title:   Vice President   REGIONS BANK   By:  

/s/ Elaine E. Passman

  Name:   Elaine E. Passman   Title:   Vice President   SOVEREIGN BANK   By:  

/s/ Kathryn McEnroe Williams

  Name:   Kathryn McEnroe Williams   Title:   Vice President   SUNTRUST BANK, in
its capacity   as Documentation Agent and as a Lender   By:  

/s/ Thomas F. Parrott

  Name:   Thomas F. Parrott   Title:   Vice President



--------------------------------------------------------------------------------

  US BANK NATIONAL ASSOCIATION   By:  

/s/ William J. Hronek

  Name:   William J. Hronek   Title:   Senior Vice President   WACHOVIA BANK,
NATIONAL ASSOCIATION,   in its capacity as Syndication Agent and as a Lender  
By:  

/s/ Douglas T. Davis

  Name:   Douglas T. Davis   Title:   Senior Vice President